Exhibit 10.1

 

TRANSACTION AGREEMENT

THIS TRANSACTION AGREEMENT ("Agreement") is made as of the 10 day of April,
2017, between METROSPACES, INC. a Delaware corporation, whose address is 888
Brickell Key Drive, Suite 1102 Miami, Florida 33131 ("Buyer") and Leandro Jose
Iglesias in representation of the Rest of Shareholders and himself (jointly
hereinafter the “Shareholders”), on behalf of themselves and on behalf of (i)
ETELIX.COM USA LLC., (collectively, the “Company”), whose address is 300 Aragon
Avenue, Suite 375, Coral Gables, Florida 33134 (collectively referred to as the
"Seller").

RECITALS:

A.       Seller is the registered and beneficial owner of all the issued and
outstanding shares in the capital stock ("Shares") of ETELIX.COM USA, LLC, a
Florida corporation ("Company").

B.       Buyer desires to purchase, and Seller desires to sell, 51% of the
outstanding shares in the capital stock of the Company and the "Additional
Assets" (as hereinafter defined) pursuant to the terms and provisions of this
Agreement.

IN CONSIDERATION of the mutual covenants, agreements, representations, and
warranties contained in this Agreement the parties agree as follows:

1.       PURCHASE AND SALE. Subject to terms and conditions of this Agreement,
and upon the basis of the covenants, representations and warranties of Seller as
set forth below, Seller agrees to sell to Buyer and Buyer agrees to purchase
from Seller fifty one percent (51%) of the issued and outstanding Shares in the
capital stock of Company and the Additional Assets all for a purchase price
total of TWO MILLION FORTY THOUSAND DOLLARS ($2,040,000) (the "Purchase Price"),
for a total Company valuation of $4,000,000 payable as follows:

A.       TWO HUNDRED AND FORTY THOUSAND DOLLARS ($240,000) shall be payable
within a period of fifteen days after the "Closing Date" (as hereinafter
defined), in cash on the transfer of the Shares to Buyer and the Additional
Assets to Company in accordance with the terms of this Agreement.

B.       ONE MILLION EIGHT HUNDRED THOUSAND DOLLARS ($1,800,000) shall be
payable in PIKs (“Pay-in-kind”) Preferred Convertible Stock. This Preferred
Stock will be convertible into free-trading common stock under Rule 144.

C.       As part of this transaction, the Seller is committed to reinvest into
the Company, as a working capital infusion, the sum of SEVEN HUNDRED THOUSAND
DOLLARS ($700,000) from the Purchase Price. This infusion will be made from the
sale of the free-trading common stock referred in the provision 1.B above; in a
pro-rata basis. This means that for every dollar the Seller would obtain from
the sale of the free-trading common stocks 61.11% will be part of his own
personal assets and 38.89% will be used for the working capital infusion. The
percentage allocated for the working capital infusion could be greater than
38.89% at the sole discretion of the Seller, but would never be less than
38.89%. The total amount of the purchase price agreed is $2,040,000; of which
$700,000 will be invested into the company to increase its working capital and
$1,340,000 as cash out to Leandro Jose Iglesias.

D. The transaction comprises 51% of Etelix.com USA, LLC capital stock. The
remaining 49% of Etelix.com USA, LLC capital stock that will be retained by the
original shareholder, and would be distributed as follows: 29% will be retain by
Leandro José Iglesias and 8% by Alvaro Quintana Cardona; 8% by Juan Carlos Lopez
and 4% by Alonso Van de Biest. Seller reserve the right, for the following seven
years after the Closing Date, to redistribute his percentage appointing new
shareholders or among the individuals listed in this paragraph, without the
prior authorization of the other shareholders.



 



1

 

 

E. The Seller and the individuals listed in paragraph 1.D shall have the option
to convert any part or all of the shares on theirs possession of the stock
capital of the Company were not included in the proposed transaction into
Metrospaces´ stocks. The value for the conversion of the stocks will be done in
function of a conversion factor multiplied by the EBITDA of the Company
accumulated during the last 12 months prior to the date the conversion is
requested. The conversion factor will be established by dividing $4,000,000
(current valuation of the Company) into the accumulated EBITDA of the fiscal
year 2016 of the Company.

F. The purchase of the capital stocks of the Company subject to this agreement
shall be supported with a promissory note, from the Buyer for an amount of
$1,800,000; and the transfer of the stocks shall be attached to the encashment
of the free-trading common stocks the Seller will receive as payment. The sales
of the free-trading common stocks should be done in at least lots equivalent to
$30,000. The Parties understand that there will be a period of 6 months until
Metrospaces´ stocks will be able to be sold. The promissory note should be issue
within the five days after the Closing Date.

G. The Seller should be able to convert into cash all free-trading common stocks
equivalent to $1,800,000 received as part of the payment of the Purchase Price,
in a period of time that should not exceed 18 months starting from the Closing
date. If the Seller were not able to convert into cash all free-trading common
stocks received Metrospaces would be entitled to receive the percentage of the
capital stocks of the Company equivalent to the percentage of the $1,800,000 in
free-trading common stocks the Principal was actually able to convert into cash.

H. In order to ensure the transaction, Metrospaces will contribute $240,000 as a
guaranty that the transaction will be further refined. This amount will be paid
to the Seller as part of the Purchase Price. But in any event Metrospaces
decides not to continue with the execution of the agreement for any cause
different from those established into the agreement, the Seller will retain the
$240,000 as a default penalty.

I. The wholesale and carrier business performed by the Seller using as vehicles
Etelix.com USA, LLC; Etelix Net Communications; Etelix.com Barbados; Etelix.com
UK, and Etelix Group SL, have been under the process of consolidation of the
total operation under the legal structure of Etelix.com USA, LLC. This
consolidation implies the assignment of all active interconnection agreements
from all the entities mentioned above to Etelix.com USA, LLC. Since this
assignment of contracts have been done progressively during the year 2016, the
balance and financial statements of Etelix.com USA, LLC do not reflect the
business size and numbers in the Excel sheet attached for the current year, but
the figures presented for the coming years are based on the consolidation of the
business is under the migration process to Etelix.com USA, LLC.

J. The term "dollars", as used in this Agreement, is defined to be lawful United
States currency.

K. All assets used in Company's business that are personally owned by Seller are
collectively referred to as the "Additional Assets"; all assets owned by Company
are collectively referred to as the "Assets"; and the Additional Assets and the
Assets are collectively referred to as the "Total Assets". The business carried
on by Company is referred to as the "Business".

2.       DESCRIPTION OF ASSETS OF COMPANIES. On the Closing Date, the Total
Assets will include all the operating assets of the Business, as at the close of
business on the day prior to the Closing Date (the "Inspection Date"), with the
exception only of changes made in the ordinary course of business, including,
without limitation the ones described in Exhibit A, attached hereto and made a
part hereof.



 



2

 

 

All Exhibits referred to in this Agreement will be completed, and copies
delivered to Buyer as soon as possible after the signing of this Agreement, with
the exception of those Exhibits which are to be attached on the Closing Date.
The obligation of Buyer to consummate the transactions referred to herein is
expressly subject to and conditioned on the delivery of all such Exhibits in
completed form, and the approval and satisfaction of Buyer with respect to the
matters disclosed thereon.

This Agreement does not include New Life Omega Services, Inc., a company created
under the laws of the Republic of Panama; NL Omega Services, LLC a company
incorporated under the laws of the State of Florida; Etelix Net Communications
Services, Corp., a company created under the laws of the British Virgin Islands;
nor any of the local and retail businesses including: Future Voyze LLC; Perfect
Voyze LLC; Soluciones Latincom C.A.; Mitelco LLC; Etelix.com Peru; Etelix Group
SL; and Etelix.com UK.

This Agreement does not include the shares or assets of the company Future Voyze
LLC and/or Perfect Voyze LLC. Etelix.com USA LLC; Future Voyze LLC and Perfect
Voyze LLC have entered into an agreement where Etelix.com USA LLC will receive
all assets resulting from the liquidation process of Future Voyze LLC; and all
those assets must be transferred from Etelix.com USA LLC to Perfect Voyze LLC
once this company be granted with its own telecommunications license by the
Federal Communications Commission.



3.       SHARE CERTIFICATES AND ADDITIONAL ASSETS. Subject to the terms of this
Agreement, Seller will deliver to Buyer, within the thirty days after the
Closing Date, the share certificates evidencing the Shares, duly endorsed for
transfer to Buyer, together with deeds to all real estate, and title to any
other assets included in the Additional Assets, against payment of the Purchase
Price as detailed in Paragraph 1 above.

On the Closing Date title to the Additional Assets will be free and clear of all
encumbrances. Possession of the Additional Assets will be given to Buyer as of
12:01 a.m. on the Closing Date.

4.       REPRESENTATIONS AND WARRANTIES OF SELLER. Seller represents and
warrants to Buyer as follows, and acknowledges and confirms that Buyer is
relying upon such representations and warranties in connection with the purchase
of the Shares and the Additional Assets:

(a)       Incorporation and Share Capital. Company is duly incorporated under
the laws of the State of Florida, is not a public company, is a valid and
subsisting company in good standing under the laws of the State of Florida, and
has at all times been domiciled in the State of Florida for the purposes of all
applicable income tax legislation.

The authorized capital of Company is one thousand dollars ($1,000.00) fully paid
and non-assessable. Seller is the registered and beneficial owner of the Shares.

There are no issued shares in the capital stock of Company other than the
Shares. The Shares are fully paid and non-assessable. No person, firm or
corporation other than Buyer has any agreement or option or a right capable of
becoming an agreement or option for the purchase, subscription or issuance of
any of the issued or unissued shares in the capital stock of Company or to
direct the voting or disposition of the Shares. There are no shareholders or
other agreements affecting the Shares or Seller's ability to transfer the Shares
to Buyer.

Seller is the owner, beneficially and of record, of the Shares, free of any
liens, encumbrances, security agreements, equities, options, claims, charges and
restrictions. Seller has the right and authority to enter into this Agreement on
the terms and conditions set forth in it, and has full power to transfer the
legal and beneficial ownership of the Shares to Buyer without giving notice to,
making any filing with, or obtaining the consent or approval of any other person
or governmental authority.



 



3

 

 

(b)       Assets. Company owns and possesses, and has good and marketable title
to, the Assets and Seller owns and possesses, and has good and marketable title
to the Additional Assets. The assets listed in the Exhibits to this Agreement
include all the assets of Company and all of the assets used in, or necessary
for, the Business. The Property and Leased Property are in good operating
condition and repair, and sound structural condition, free and clear of any
material defects, or any restrictions on, or conditions to, its transfer or
assignment. The remainder of the Total Assets are also in good operating
condition and repair, ordinary wear and tear excepted, and are free and clear of
any material defects or any restrictions on, or conditions to, their transfer or
assignment. The Total Assets have been properly maintained and have been
repaired or replaced when necessary. There has been no material change in the
condition of any of the Assets since each item was inspected by a representative
of Buyer.

Company does not own any shares in, or securities of, any other body corporate,
and is not a partner of any partnership, or member of any joint venture or other
business association.

(c)       Legal Requirements. Company and Seller each have the power to own
their respective assets and to carry on the Business, are duly qualified to
carry on business in the States of Florida, and hold all required licenses,
permits, approvals and authorizations for carrying on the Business. Company does
not own or lease any property or conduct any business in any state or
jurisdiction other than the States of Florida or any other jurisdiction where it
has relevant connection. Company has complied with all applicable federal, state
or local statutes, laws and regulations including, without limitation, any
applicable building, zoning or other law, ordinance or regulation affecting the
Total Assets, or the operation of the Business. Seller has the right, power,
legal capacity, and authority to enter into, and perform Seller's obligations
under, this Agreement.

Company is not in default or breach of, and there exists no state of facts which
after notice or lapse of time, or both, would constitute a default or breach of,
any of the Material Contracts. All of the Material Contracts are in good
standing. A complete list of the Material Contracts, together with executed and
true copies of all Material Contracts other than Management Agreements, is
contained in Exhibit A.

The consummation of the transactions contemplated by this Agreement will not
result in or constitute any of the following: (i) a breach of any term or
provision of this Agreement, or of any law, regulation or ordinance; (ii) a
default or an event that, with notice or lapse of time or both, would be a
default, breach or violation of the articles of incorporation or bylaws of
Company or of any lease, license, promissory note, conditional sales contract,
commitment, indenture, mortgage, deed of trust or other agreement, instrument or
arrangement to which any of Seller or Company is a party, or by which any of
them, or the property of any of them, is bound; (iii) an event that would permit
any party to terminate any agreement, or to accelerate the maturity of any
indebtedness or other obligation of Company; or (iv) the creation or imposition
of any lien, encumbrance or restriction of any nature in favor of a third party
upon or against Company, the Shares or any of the Total Assets.

All material transactions of Company have been promptly and properly recorded or
filed in the appropriate books and records.

(d)       Ordinary Course of Business. The Business has been carried on in the
ordinary course and Company has not entered into any material agreements or
commitments other than in the ordinary course of the routine affairs of the
Business. Without limiting the generality of the foregoing, except in the
ordinary course of the routine affairs of the Business or as disclosed in this
Agreement, Company has not: (i) made or authorized any payment to any officers,
directors, employees or other persons, including the payment of any personal
expenses of Seller, except at the regular rates of salary, bonus or other
remuneration payable to them as of the Inspection Date; (ii) paid or authorized
any dividends or other distributions on, or payments in respect of, any of their
shares or securities; (iii) made any loan or advance to any person;
(iv) subjected any of the Assets to any mortgage, deed of trust, lien, pledge,
conditional sales contract, security interest, lease, encumbrance or charge;
(v) sold, leased or otherwise transferred or disposed of any of the Assets;
(vi) modified, amended or terminated any agreement, or waived or released any
rights under any agreement; (vii) incurred any debt, obligation or liability of
any nature, whether accrued, absolute, contingent or otherwise; (viii) issued or
sold, other than to Buyer, any equity or debt security; (ix) made any changes or
amendments to the Articles of Incorporation or Bylaws of Company; or
(x) authorized or agreed to do any of the matters described in the preceding
clauses (i) through (ix).



 



4

 

 

Company has not experienced, nor is Seller aware of any occurrence or event
which has had, or might reasonably be expected to have, a materially adverse
effect on the financial condition, business, assets or prospects of Company.

(e)       Insurance. Company maintains insurance in such amounts, and in respect
of such risks, as are prudent for the Business.

(f)       Claims and Litigation. There is no claim, suit, action, arbitration,
governmental inquiry, injunction, consent decree or legal, administrative or
other proceeding existing, pending, or threatened against or relating to
Company, or to Company's financial condition, or to the Business, or any of the
Total Assets, nor does Seller know of, or have reasonable grounds for, believing
that there is any basis for any such action, arbitration, proceeding or inquiry.

(g)       Financial Statements. The financial statements of Company, attached as
Exhibit B and made a part hereof, are true and correct in every material
respect, have been prepared in accordance with generally accepted accounting
principles consistently followed by Company throughout the periods indicated,
present fairly the financial position of Company as of the respective dates of
the balance sheets included in the financial statements and the results of its
operations for the respective periods indicated, and do not include or omit to
state any fact which renders such financial statements misleading. Except as and
to the extent shown or provided for in such financial statements, Company has no
liabilities or obligations (whether accrued, absolute, contingent or otherwise)
which might be or become a charge against the Assets.

All financial and other information provided by Seller to Buyer and its
representatives to date is true and correct in every material respect, and no
extraordinary events of any nature have in any way affected such information or
the Business. There are no additional sets of books, duplicate sets, "second
sets" or other documents or records of the Business kept by Seller or Company
which purport to show the financial status of the Business and that have not
been delivered to or inspected by Buyer.

(h)       Taxes and Unemployment Compensation. There are no special charges or
levies, taxes, unemployment compensation contributions, penalties or interest
that form or might form a charge or encumbrance on the Total Assets, or that may
become payable by Company or Buyer as a result of, or in connection with, any
event that has occurred to the date of this Agreement.

(i)       All Accounts Paid. All account billings which have been received by
Company or Seller for work, labor or materials in connection with the Total
Assets or the Business have been paid in the ordinary course of the routine
affairs of the Business.

(j)       Contractual Arrangements. Company does not have any contracts,
agreements, undertakings or arrangements, whether oral, written or implied, with
lessees, licensees, managers, accountants, suppliers, agents, officers,
distributors, directors, lawyers, or others which cannot be terminated on one
month notice.

(k)       Employment Matters. (i) Company is in compliance with all federal,
state and local laws, ordinances and regulations respecting employment
practices, terms and conditions of employment and wages and hours, and is not
engaged in any unfair labor practice. There is no unfair practice complaint
against Company pending before the National Labor Relations Board. Company is
not, and has never been, a party to any profit sharing, retirement, pension or
similar plans, or other deferred compensation plans affecting the Business,
except as disclosed on Exhibit C, attached hereto and made a part hereof.
Company is not now, nor has it ever been, a party to any union contract or
collective bargaining agreement with any labor union or other association of
employees and, to the best of the knowledge of Seller, no attempt has been made
to organize or certify the employees of Company as a bargaining unit. Company is
not a party to, nor bound by, any written or oral employment, advisory or
consulting agreement other than those terminable at will by Company. All
employment benefits of Company in place, including without limitation, any
insurance plans are disclosed on Exhibit C; (ii) to the knowledge of Seller,
Company has never been the subject of any inspection or investigation relating
to its compliance with or violation of the Immigration Reform and Control Act of
1986, or any related federal statute and the rules and regulations promulgated
thereunder (the "Immigration Laws"), nor has it been fined or otherwise
penalized by reason of any failure to comply with the Immigration Laws, nor, to
the knowledge of Seller, is any such proceeding pending or threatened;
(iii) Exhibit C, attached hereto and made a part hereof, contains a list of all
employees of Company, their wages and other remuneration of every kind,
including current year vacation pay earned to date, accrued sick leave, and the
date and amount of the latest wage increase of each such employee. There has
been no hiring of new employees or termination of existing employees, voluntary
or otherwise, by Company since the Inspection Date; and (iv) Company and Seller
have complied with all requirements of the Employee Retirement Income Security
Act of 1974, as amended.



 



5

 

 

(l)       Tax Matters.

(i) Each of the returns required to filed by Company on or before the Closing
Date (the "Company Returns") with respect to any income, franchise, sales,
property, employment or any other tax or governmental charge (or by Seller with
respect to Company or its operation) with any governmental body; (1) has been
timely filed (including any extensions); and (2) has been prepared in compliance
with applicable law. All amounts, whether or not shown on the Company Returns,
due on or before the Closing Date have been paid, except to the extent such
amounts are being contested in good faith by the Company or are properly
reserved for on the books or records of the company, as provided to the Buyer.
All taxes that Company has been required to collect or withhold on or before the
date of this Agreement have been duly collected or withheld, and to the extent
required when due, have been duly paid to the proper governmental body. Company
has delivered, or made available to Buyer, correct and complete copies of all
Company Returns, examination reports and statement of deficiencies assessed
against or agreed to by Company. True and correct copies of the Company Returns
for 2013, 2014, 2015 AND 2016 are attached hereto as part of Exhibit B and made
a part hereof.

(ii) Except as otherwise disclosed to Buyer, there has not been any audit of any
Company Return by any governmental body. No audit of any such Company Return is
in progress, and neither the Company nor Seller has been notified in writing by
any governmental body that any such audit is contemplated or pending. No
extension of time with respect to any date on which a Company Return was
required to be filed by the Company is in force and now waiver or agreement by
or with respect to Company is in force for the extension of time for the payment
of any taxes. No written claim has been made by any governmental body in a
jurisdiction where Company does not file tax returns that Company is subject to
taxation by that jurisdiction which would result in an obligation of Company to
pay taxes.

(iii) Company has not agreed to nor is it required to make any adjustment for
any period after the Closing Date pursuant to Section 481(a) of the Internal
Revenue Code by reason of any change in any accounting method. There is no
application pending with any governmental body requesting permission for any
such change in any accounting method of Company and the IRS has not issued in
writing any pending proposal regarding any such adjustment or change in
accounting method.

(iv) Company is not a party to any agreement with any third party relating to
allocating or sharing the payment of, or liability for, taxes.

(v) The sale of the Shares and the consummation of the transactions contemplated
by this Agreement does not create any tax liabilities for Company.

(m)       Accounts Receivable. The Receivables shown in the books of Company are
good and collectible, except for normal trade accounts which may become
uncollectible in the ordinary course of business.

(n)       Banks and Financial Institutions. The names and locations of all banks
and other financial institutions at which Company has any accounts or safety
deposit boxes, the numbers of such accounts, and the names of all persons
authorized to draw thereon or have access thereto are set forth on Exhibit B,
attached hereto and made a part hereof.

(o)       OSHA and ADA. Company is in compliance with all requirements of the
Occupational Safety and Health Act ("OSHA") and the Americans with Disabilities
Act ("ADA") pertaining to the facilities and operations used in the Business.

(p)       Full Disclosure. None of the representations and warranties made by
Seller, or made in any document, exhibit, certificate, memorandum or in any
information of any kind furnished, or to be furnished by Seller, or on Seller's
behalf, contains or will contain any false statement of a material fact, or
omits or will omit any material fact the omission of which would be misleading.

(q)       Brokers. There are no brokers, salesmen or finders involved in this
transaction. If a claim for brokerage commission in connection with this
transaction is made by any broker, salesmen or finder claiming to have dealt by,
through or on behalf of one of the parties hereto ("Indemnitor"), Indemnitor
shall indemnify, defend and hold harmless the other party hereunder
("Indemnitee") and Indemnitee's officers, directors, agents and representatives,
from and against any and all liabilities, damages, claims, costs, fees and
expenses whatsoever, including reasonable attorneys' and paralegals' fees and
costs up through and including all trial and appellate levels with respect to
said claim for brokerage. The provisions of this Paragraph 4(q) shall survive
Closing or any cancellation or earlier termination of this Agreement.



 



6

 

 

(r)       Anti-Corruption. Neither the Company, nor any of its officers,
shareholder, directors, agents or employees, acting on its behalf has: (i) made
or offered to make any illegal payment to any officer or employee of any
governmental agency or body, or any employee, customer or supplier of the
Company, or (ii) accepted or received any unlawful contributions, payments,
expenditures or gifts and not proceedings have been filed or commenced alleging
any such payments. None of the officers, shareholders, directors, agents or
employees of company are a governmental official.

(s) Intellectual Property. Exhibit A sets forth a complete list of all IP Rights
used, held for use or owned by Company (the "Intellectual Property") and a true
correct and complete list of all licenses or similar agreements or arrangements
to which Company is a party, either as licensee or licensor with respect to the
Intellectual Property. Company is the sole and exclusive owner of all of the
Intellectual Property. Neither Company nor Seller have knowledge of nor received
notice of any claim or basis for a claim against it that any of its operations,
activities, products or publications infringes on any IP Right or other property
right of a third party, or that it is illegally otherwise using the trade
secrets or any property rights of other. Company owns all right, title and
interest to any custom or proprietary software and telecommunications programs
used in the conduct of its property rights of any third party. Company uses all
of its software for its intended use and complies with applicable law. Company
has no obligation to refund any fees for any products or services sold to any
third party.

(t)       Business Continuity. None of the software, computer hardware (whether
general or special purpose), telecommunications capabilities (including all
voice, data and video networks) and other similar or related items of automated,
computerized and/or software systems and any other similar or related items of
automated, computerized and/or software systems and any other networks or
systems and related services that are used by or relied on by Company in the
conduct of its businesses (collectively, the "Systems") have experienced bugs,
failures, breakdowns or continued substandard performance in the past twelve
(12) months that has caused or reasonably could be expected to cause a
materially adverse effect to the Business.

5.       COVENANTS OF SELLER.

(a)       Financial and Other Information. Seller covenants that Seller will do
or will cause to be done the following: (i) make available to Buyer as soon as
practicable, all books, accounts, records and other financial and accounting
data of Company (including all available financial statements for the past five
fiscal periods); and (ii) make available to counsel for Buyer as soon as
practicable, all charter documents, minute books and other corporate records and
all documents of title and related records of Company.

(b)       Ordinary Course of Business. Seller will ensure that to the Closing
Date Company will: (i) conduct the Business only in the ordinary course;
(ii) make no increase in the compensation payable to, or agreements with, any
employee or agent by which Buyer or Company is bound; (iii) not make any
commitment on behalf of Buyer or Company by which Buyer or Company is bound to
any third party, including, without limitation, a commitment to hire any person
as an employee; (iv) use Seller's best efforts to keep the business organization
of Company intact, and to keep available to Buyer the services of the present
employees, and to preserve for Buyer the goodwill of the Business, suppliers,
customers and dealers, and others with which Seller and Company have business
relations; and (v) make no announcement or disclosure of the prospective
purchase and sale contemplated by this Agreement without consultation and
coordination of such announcement with Buyer. All parties will use their best
efforts to attain a favorable public relations posture and response in the
community, and to retain the goodwill of the Business pending, during and after
closing

(c)       Litigation. Seller will be fully responsible for all losses, damages,
expenses, liabilities, attorneys' fees, claims or demands whatsoever suffered or
incurred by Buyer or Company as a result of any litigation or threatened
litigation arising from matters that occur on or before the Closing Date.

(d)       Company Records and Minute Books. On the Closing Date: (i) the minute
books of Company will contain accurate and complete minutes of all meetings and
proceedings of the directors, any committee appointed by the directors, and of
the shareholders of Company since the date of its incorporation, and all
waivers, notices and other documents required by law to be contained in such
books; (ii) all resolutions contained in the minute books will have been duly
passed and all meetings referred to above duly called and held; (iii) the
records of Company concerning share certificates and share registers will be
complete and accurate; and (iv) Company will be in good standing under the laws
of the State of Florida and will have passed all resolutions necessary to
approve and effect the transaction contemplated by this Agreement.



 



7

 

 

(e)       Title to the Assets. Company will hold good and marketable fee simple
title to Assets and Seller will hold good and marketable fee simple title to the
Additional Assets up to and on the Closing Date, and save and except for liens
and encumbrances securing the Assumed Debt, the Assets will on the Closing Date
be free and clear of all mortgages, liens, leases, pledges, charges,
encumbrances, equities, easements, rights of way, covenants, conditions,
restrictions or claims of every nature and kind whatsoever, except for the
"Permitted Exceptions" (as hereinafter defined) or as disclosed in this
Agreement.

(f)       Goodwill. Seller agrees to do everything within Seller's ability to
protect the ongoing goodwill of Company and the Business both before and after
the Closing Date.

(g)       Consents. Seller will diligently take all reasonable steps required to
assure that Company's licenses are not affected by the sale of the Shares to
Buyer In addition, Seller will diligently take all reasonable steps required to
obtain, prior to the Closing Date, all consents to the assignment, transfer,
conveyance or other disposition of the Additional Assets to Buyer where such a
consent is required. Buyer will use its best efforts to assist in the obtaining
of all such consents.

(h)       Further Assurances. After the Closing Date, Seller will, at the
expense of Buyer, execute and do all such further deeds, acts, things and
assurances that may be requisite in the opinion of counsel for Buyer for more
perfectly and absolutely assigning, transferring, assuring to and vesting in
Buyer title to the Additional Assets, save and except for liens and encumbrances
securing the Assumed Debt, free and clear of all mortgages, liens, charges,
pledges, security interests, encumbrances, equities or other claims of every
nature and kind whatsoever, except as disclosed in this Agreement and its
Exhibits, and for carrying out the intention of, or facilitating the performance
of, the terms of this Agreement.

(i)       Legal Opinion. Seller will provide to Buyer an opinion from Seller's
attorneys within thirty days of the Closing Date.

(j)       Insurance. Seller will up to and including the Closing Date maintain
in full force and effect the existing policies of insurance of the Total Assets.
The Business and the Total Assets will remain at the risk of Seller to the
Closing Date. In the event of loss, Buyer may elect to complete the purchase of
the Shares, or may cancel this Agreement and any monies paid to Seller will be
returned to Buyer. Seller will cause Company to terminate coverage of the
insurance policies of Company as of 12:01 a.m. of the day following the Closing
Date.

(k)       DISTRIBUTIONS. The Seller will not do any cash distributions, nor any
other kind, before closing for purpose of dividends

(l)       Seller's Release. Seller for Seller, Seller's heirs, successors and
assigns, releases and forever discharges Company and all of its affiliates, and
its respective successors and assigns, of and from all claims and causes of
action known or unknown, accrued or unaccrued, that Seller has or may have
against any of them including, without limitation, all claims for past wages and
all claims for compensatory, exemplary or punitive damages for any cause arising
on, or prior to, the Closing Date.

(m)       OSHA and ADA. In the event that Company is, in the reasonable judgment
of Buyer, not in compliance with OSHA or ADA requirements on the Closing Date,
Buyer will, at Seller's expense, bring Company into compliance.

(n)       Management Agreements. Within a period of 30 days after the Closing
Date under separate agreements, A Management Agreement shall be subscribed with
all members of the current management team with the purpose that all of them
continue with their current managing functions for an initial period of 36
months, renewable automatically for 24-month periods; unless the Company gives a
written notification with at least 90 days prior the termination date of the
initial 36-month period or any subsequent 24-month period, expressing its
intention to not renew the Management Agreement. This Management Agreement
should be construed taking into consideration the current responsibilities, job
conditions, salaries and any other benefits of each one of the member of the
management team. This Management Agreement will include Mr. Leandro Jose
Iglesias as current President & CBDO of the Company; Mr. Juan Carlos Lopez Silva
as current CEO; and Mr. Alvaro Quintana Cardona as current COO/CFO. Company
should have the right to terminate the Management Agreement at any time without
prior notice, but in that event, the Company should pay the management member
the salaries and any other benefits the management member is entitled to receive
up to the original termination date of the initial 36-month period or any
subsequent 24-month period.



 



8

 

 

In case the Company decides to terminate or not to renew the Management
Agreement a compensation will apply if the Company enforces the non-compete
agreement. This compensation will be equal to the salaries and any other benefit
the managing member would receive for the period of time the non-compete
condition would last according to the cases contemplated in Clause 5(o).

Variable component of the benefits will be calculated based on the average of
the prior six months

51% of shareholders may request a partial or a complete substitution of the
management team.

All Sr. Management will be subject to a non-compete agreement.

(o)       Non Compete Covenant. Within the 30 days following the Closing Date
under separate agreement, all management members subjected to the Management
Agreement in clause 5(n) will grant to Buyer a covenant not to compete directly
or indirectly with Buyer in the wholesale voice business for that period of time
which is the later of five (5) years from the Closing Date or three (3) years
from the termination of any employment relationship created between the
management members and the Company (the "Non-Competition Agreement"). In the
event of any breach of the Non-Competition Agreement by any management member,
Buyer shall have the right to be indemnified by the management member breaching
the Non-Competition Agreement for an amount equal to double of the compensation
the management member would be entitle to receive in the events stipulated in
the Clause 5(n) (Management Agreement).

(p)       Certificate of Closing. Seller agrees to provide Buyer, on the Closing
Date, with a certificate dated the Closing Date certifying that all
representations and warranties contained in this Agreement are true and correct
as of the Closing Date, and that Seller has performed and complied with all
agreements, warrants and conditions required by this Agreement to be performed
or complied with by Seller ("Closing Certificate").



6.       SURVIVAL OF REPRESENTATIONS. The representations, warranties, covenants
and agreements by Seller in this Agreement and its Exhibits, or documents
delivered pursuant to the provisions of this Agreement or in connection with the
transactions contemplated by it will be true at and as of the Closing Date as
though made at that time. Notwithstanding any investigations or inquiries made
by Buyer prior to the Closing Date or the waiver of any conditions, the
representations, warranties, covenants and agreements of Seller will survive the
Closing Date and, notwithstanding the closing of the transaction of purchase and
sale provided for in this Agreement, will continue in full force and effect.

7.       INDEMNITY. Seller agrees to reimburse Buyer and to indemnify and hold
Buyer harmless from and against any and all losses, damages, expenses,
liabilities, claims or demands whatsoever suffered or incurred by Buyer or
Company resulting or arising from: (a) any breach of, or misrepresentation in,
the representations, warranties and covenants of Seller and/or Principal
contained in this Agreement and its Exhibits or in the documents delivered
pursuant to the provisions of this Agreement or in connection with the
transactions contemplated by this Agreement; and (b) any and all liabilities and
obligations whatsoever whether accrued, absolute, contingent or otherwise,
relating to the operation of the Business prior to the Closing Date.

8.       OFFSET. To secure the obligations of Seller pursuant to this Agreement,
Buyer shall have the right to offset or reduce any payments due Seller including
without limitation any deferred payments or any payments payable pursuant to the
Employment Agreements. Such offset or reduction shall not constitute a breach or
default under the Employment Agreements or this Agreement. If Seller becomes
obligated to reimburse or indemnify Buyer pursuant to Paragraph 7 hereof, and
fails to promptly do so, Buyer may reduce the amount of or completely stop
making deferred payments or payments due under the Employment Agreement, as
applicable, until the amount of such reimbursement due is recovered byb Buyer,
provided that Buyer has given Seller at least thirty (30) days written notice
prior to taking such action. If Buyer has reasonable grounds to believe that it
may suffer or incur any loss, damage, expense, liability, claim or demand for
which it is indemnified by Seller, then it may withhold payments due the Seller
as provided above, and deposit such funds with an escrow agent to be selected by
it to be held in accordance with the provisions of this section, such funds to
be released to Buyer upon occurrence of the loss, liability, expense or damage.
If the amount withheld exceeds the amount of the loss, liability, expense or
damage suffered or incurred by Buyer, such excess shall be promptly paid to
Seller. The rights of Buyer under this Paragraph 8 shall be in addition to
whatever other rights and remedies Buyer may have pursuant to this Agreement, or
at law or equity.

9.       BANKRUPTCY. In case of bankruptcy or economic unviability of
Metrospaces the original shareholders of Etelix.com USA, LLC will have the
preferential right to repurchase from Metrospaces its participation on
Etelix.com USA, LLC at the lowest company value between the value established
into this Agreement and the value company may have by the time the preferential
right to repurchase would be exercised



 



9

 

 

10.       CONDITIONS PRECEDENT TO CLOSING. The completion of the transaction
contemplated by this Agreement is subject to: (a) Buyer obtaining approval to
proceed from its Board of Directors and the Board of Directors of its Parent,
and any necessary third-party consents; (b) satisfactory completion of a due
diligence review, by Buyer (including review of the financial statements and the
other reports or audits referred to in this Agreement) within thirty (30) days
from the date of the beginning of the due diligence as declared solely by the
Buyer (Each Party pays for own expenses). These provisions or any of them may be
removed by Buyer and are solely for its benefit. If the conditions are not
satisfied and Buyer terminates this Agreement, then the Deposit, plus interest,
if any, shall be returned to Buyer. The Seller has received Minority
Stockholders’ consents required to affect the sale of Company (if applicable).

The Company will be delivered debt-free. This condition is related to debts,
account payables or any liability, as well as, any receivable the Company may
have with the Seller, related companies or companies related to the Seller,
including Etelix Net Communications, Etelix.com Barbados, Etelix.com Peru,
Etelix.com UK, Etelix Group SL and New Life Omega Services Ink (NL Omega).
Excluding commercial debts or liabilities for services rendered between
companies.

Company will be delivered with normal levels of working capital, defined as
current assets (except cash) minus current liabilities forecasted for the
following 12 months, based on average levels of working capital for the 3 months
preceding the closing. In order to strengthen the working capital position of
the Company, the Seller is committed to offer a credit to the company for the
sum of $200,000; which terms and interest rate will be defined in a separate
document. This money will be taken from the cash payment indicated in provision
1 and do not form part of the $700,000 working capital infusion referred in
provision 1.

11.       CLOSING DOCUMENTS.

(a)       Delivery of Closing Documents by Seller. On or before the Closing
Date, Seller will deliver to Buyer or its counsel the following, in form and
substance satisfactory to Buyer and its counsel: (i) certificates representing
the Shares, duly endorsed for transfer to Buyer. On submission of such
certificates to Company for transfer, Company will issue to Buyer certificates
representing the Shares, registered in the name of Buyer; (ii) the minute books
and corporate seals of Company; (iii) the Closing Certificate; (iv) certificate
of good standing of Company issued by the Secretary of State of Florida;
(v) executed resignations, effective as of the Closing Date, of officers and
directors of Company, as directed by Buyer; (vi) all warranties of all
machinery, equipment and software, if any, from all contractors, subcontractors
and suppliers with regard to the Assets, to Buyer; (vii) assignments to Buyer of
all covenants not to compete in respect of all former principals, brokers and
employees of the Business; (viii) a bill of sale in respect of the Additional
Assets, if any, other than real property that are being transferred to Buyer in
accordance with the terms of this Agreement; (ix) the Non-Competition Agreement;
(x) the Employment Agreements; and (xi) all other documents, acts, things and
assurances as may be required in the reasonable opinion of the attorneys for
Buyer for insuring that all of the transactions contemplated by this Agreement
are carried out to the fullest extent possible.

12.       CLOSING AND GENERAL.

(a)       Date and Time of Closing. Subject to the terms and conditions of this
Agreement, the purchase and sale of the Shares will be completed at a closing
(the "Closing") to be held at 10:00 a.m. local time, thirty (30) days following
the date of this Agreement ("Closing Date") or at such other time and date as
will be agreed upon in writing between the parties or their respective
attorneys.

(b)       Place of Closing. The Closing will take place at Caracas, Venezuela.

(c)       Communications. All communications required to be given will be in
writing and will be deemed to have been properly given if transmitted by E-Mail
or delivered to the address of the party directly by U.S. Mail or Federal
Express or other nationally recognized overnight courier service, and will be
deemed to have been received, upon the date of delivery or transmission. Such
communications will be sent to the following addresses:



 



10

 

 

SELLER: Leandro Jose Iglesias in representation of ETELIX.COM USA LLC.,

a Florida corporation, and all its shareholders

300 Aragon Ave, Suite 375
Coral Gables, FL 33134

E-Mail:ceo@etelix.com

 

BUYER: Metrospaces, Inc.

888 Brickell Key Drive, Suite 1102

Miami, Florida 33131

Attention: Oscar Brito

E-Mail: oscar.brito@metrospaces.net

 

(d)       Applicable Law. This Agreement will be deemed to be a contract made
under the laws of the State of Florida and for all purposes will be governed by
and interpreted in accordance with the laws prevailing in the State of Florida,
without regard to principles of conflict of laws. Venue shall be state and
federal courts located in Palm Beach County, Florida.

(e)       Inurement. This Agreement will inure to the benefit of and be binding
upon the parties, their heirs, administrators, successors and assigns.

(f)       Time of Essence. Time is of the essence of this Agreement.

(g)       Counterparts. This Agreement may be executed in several counterparts,
each of which when so executed will be deemed to be an original and which will
together constitute the one and the same agreement; and it will not be necessary
in proving this Agreement to produce or to prove more than one such counterpart.

(h)       Severability. If a court of competent jurisdiction should find any
term or provision of this Agreement to be unenforceable and invalid by reason of
being overly broad, the parties agree that the court shall limit the scope or
duration of such provision to the maximum enforceable scope or duration allowed
by law. Any term or provision deemed by a court of competent jurisdiction to be
unenforceable and invalid for any other reason shall be severed from this
Agreement, and the remainder of this Agreement shall continue in full force and
effect.

(i)       Legal Fees and Costs. In the event of any disputes or controversies
arising from the Agreement or its interpretation, the prevailing party shall be
entitled to recover its attorneys' and paralegals' fees and costs from the
non-prevailing party, up through and including all trial, appellate and
post-judgment proceedings. Each Party will pay its own fees and expenses
(including legal, accounting, investment banking and financial advisory fees and
expenses) incurred in connection with the negotiation and execution of this
Agreement.

(j)       Confidentiality. The parties agree that from and after the date of
this Agreement, none of the terms and conditions of this Agreement or any other
agreement entered into by the parties or their affiliates, will be disclosed to
any third party other than attorneys, accountants, Buyer's lender and other
professionals advising the parties in connection with the contemplated
transaction, without the prior written consent of the other party. The parties
further agree that any information exchanged in connection with the transaction
contemplated by this Agreement is proprietary to the disclosing party, and
confidential in nature and it will be treated as such by the receiving party
unless such information is or becomes a matter of public record.

(k) Relation to Previous Agreements. This Agreement (including its appendices)
constitutes the entire understanding and agreement between the Parties
(including Metrospaces, Etelix.com USA, Leandro Iglesias and Oscar Brito) and
supersedes and merges all prior agreements, promises, understandings,
statements, representations, warranties, indemnities and covenants, whether
written or oral with respect to the subject matter hereof. 



 



11

 

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

BUYER:

METROSPACES, INC., a Delaware corporation

By: /s/ Oscar Brito

Printed Name: Oscar Brito

Title: CFO

 

SELLER:

ETELIX.COM USA LLC., a Florida corporation, and all its shareholders

By: /s/ Leandro Jose Iglesias

Printed Name: Leandro Jose Iglesias

Title: MGRM





 



12

 

